Citation Nr: 0125579	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  94-28 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability; and, if so, whether entitlement to service 
connection for a right knee disability is warranted.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to April 
1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1993 RO decision which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a right knee disability.  The 
veteran was notified of this decision in April 1993.  A 
notice of disagreement was received in June 1993.  The 
statement of the case was issued in October 1993, and a 
substantive appeal addressing this issue was received in 
January 1994.  A personal hearing was held before a member of 
the Board at the RO (i.e. a Travel Board hearing) in August 
2001. 

It appears that by a statement received in June 1993, the 
veteran is attempting to raise an issue regarding entitlement 
to service connection for a psychiatric disorder.  This issue 
has not been addressed by the RO and is referred to the RO 
for appropriate action.

At his Travel Board hearing and shortly thereafter, the 
veteran submitted additional pertinent evidence directly to 
the Board.  As the veteran has waived initial RO review of 
this evidence, it will be considered by the Board.  38 C.F.R. 
§ 20.1304 (2001).

The issue of entitlement to service connection for a right 
knee disability will be addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  In an unappealed July 1987 decision, the RO denied 
service connection for a bilateral knee disability.  

2.  Evidence received since the July 1987 determination by 
the RO includes some evidence which is not cumulative or 
redundant of evidence previously considered, and some of the 
additional evidence, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for a right knee disability.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 38 C.F.R. § 
3.156 (2001), 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
14, 1970 to April 30, 1972.  

A review of the veteran's service medical records shows that 
on examination in May 1968, prior to military service, he 
reported a five-year history of left knee pain, and a history 
of right knee pain of a shorter duration.  He denied a 
history of trauma.  He reported that his left knee pain was 
worsening and his right knee condition was improving.  On 
examination, there were no congenital deformities, range of 
motion was normal in both knees, and there was no ligamentous 
instability.  The examiner noted that crepitus was palpated 
during flexion and extension of the right knee, which 
suggested chondromalacia of the patella.  The diagnostic 
impression was chondromalacia of the right patella.

On medical examination performed for pre-induction purposes 
in April 1970, the examiner indicated that the veteran's 
knees were clinically normal.  No disqualifying defects were 
found, and the veteran's physical profile (PULHES) included 
L-1 (normal) for the lower extremities.  In a report of 
medical history completed in April 1970, the veteran reported 
that his health was fair, and that he had a knee problem.  He 
reported that he had a "trick" or locked knee.  He said he 
was previously rejected for military service due to a knee 
problem.  The reviewing examiner noted that the veteran had 
pain in his knees, which gave way at any time.  A letter from 
a physician at National Broadcasting Company, Inc. dated on 
October 13, 1970, the day prior to the veteran's entry into 
service, reflects that the veteran was examined in September 
1970 due to pain in both knees, left more than right.  The 
physician noted that the veteran reported a history of 
painful knees for over a ten-year period which prevented him 
from engaging in any sports or other strenuous activity.  The 
physician indicated that an examination revealed fluid in the 
left knee.  

Service medical records show that on orthopedic consultation 
on October 14, 1970 (the date of the veteran's entry into 
active duty service), the veteran reported pain in both 
knees, mainly on the left with occasional pain and associated 
swelling.  On examination of the knees, gait was normal, 
there was no effusion and no tenderness, the patellae were in 
normal position with no grating, pain or pressure, range of 
motion was full, there was no instability, McMurray's sign 
was negative, and an X-ray study showed no problems.

A treatment note dated in late October 1970 shows that the 
veteran had a questionable history of patellar dislocation 
and complained of left knee pain and swelling.  He was 
referred to the emergency room for an X-ray study.  An 
emergency room note dated the same day reflects that an X-ray 
study was negative.  The examiner noted that the veteran had 
a ten-year history of left knee pain, and had pain for one 
week during the current episode.  The diagnostic impression 
was chondromalacia patellae versus internal derangement.  He 
was referred to the orthopedic clinic.  Medical records dated 
in November 1970 reflect that the veteran was treated for 
complaints of bilateral knee pain; he was diagnosed with 
bilateral chondromalacia patellae, and he was placed on a 
permanent L-3 physical profile based on this diagnosis.  In 
December 1970, the veteran was treated for right knee pain 
after a fall; the physical profile was continued.  A few days 
later in December 1970, the veteran was treated for 
complaints of pain in both knees.  He reported that his 
physical profile was disregarded by his sergeant; the medical 
examiner indicated that the sergeant would be sent to his 
commanding officer.  In January 1971, the veteran was treated 
for right knee pain "after twisting."  

Medical records dated from 1971 to 1972 reflect ongoing 
treatment for bilateral knee pain.  A May 1971 orthopedic 
consultation reflects that the veteran had a long history of 
chondromalacia of both patellae, and complained of constant 
knee pain.  On examination, range of motion was full in both 
knees, there was bilateral patello-femoral crepitation, left 
greater than right, and there was no instability.  The 
diagnostic impression was chondromalacia of the patellae.  
The veteran underwent physical therapy for his knee 
complaints.  A September 1971 treatment note indicated that 
the veteran had severe chondromalacia of both patellae, and 
that he was being referred for physical therapy.  A discharge 
summary from Martin Army Hospital at Fort Benning shows that 
the veteran was hospitalized from September 9, 1971 to 
September 22, 1971 for bilateral chondromalacia of the 
patella.  It was noted that the veteran underwent physical 
therapy to strengthen his quadriceps and hamstring 
musculature to stabilize his knees.  The examiner indicated 
that progress was fair but as the veteran's motivation was 
very poor, he would probably never become asymptomatic as 
long as he remained in service.  His L-3 profile was 
continued upon discharge.  A clinical record cover sheet 
reflects that the veteran was treated from September 9, 1971 
to September 22, 1971 for bilateral chondromalacia patella, 
line of duty - yes.

On medical examination performed for separation purposes in 
March 1972, the examiner indicated that the veteran had 
"Bilateral patella chondromalacia (Softening of the 
cartilage)," and an L-3 profile.  The veteran reported that 
he had pain in both knees for about six years.  He related 
that he was treated for a knee condition at Martin Army 
Hospital on two to three occasions, and that he still had a 
problem with both knees.  The veteran's physical profile 
(PULHES) included L-3 for the lower extremities.  In a report 
of medical history completed in conjunction with the 
separation medical examination in March 1972, the veteran 
reported a history of a "trick" or locked knee.  He said he 
had been refused employment with the New York Police due to a 
bilateral knee condition, that he was rejected for military 
service in May 1968, and that military doctors advised him to 
have a knee operation.  The reviewing examiner indicated that 
the veteran had pain in his knees, and had a possible case of 
patellar chondromalacia, for which he was being followed at 
Martin Army Hospital.

In May 1972, the RO received the veteran's claim for service 
connection for bilateral chondromalacia of the patella, which 
he said was incurred in September 1971.  He reported 
treatment at Martin Army Hospital in September 1971 for 
"calcium on patella," and denied any private medical 
treatment for the condition.

At an August 1972 VA examination, the veteran reported that 
he had been in pain for some time, and said he had been 
diagnosed with bilateral chondromalacia patella.  The veteran 
reported that he injured his knee prior to service.  On 
examination of both knees, there was no area of tenderness, 
no swelling, and there was good flexion and extension 
bilaterally.  There was mild crepitus on the left.  An X-ray 
study of the knees showed no abnormality.  The examiner 
indicated that the veteran did not have bilateral 
chondromalacia of the patellae at the time of the current 
examination.

In an August 1972 rating decision, the RO denied service 
connection for a bilateral knee disability on the basis that 
the condition existed prior to service and was not aggravated 
by service.  By a letter addressed to the veteran at his most 
recent address of record, the veteran was notified of this 
decision in September 1972 and he did not appeal.

By a statement dated in May 1987, the veteran submitted an 
application to reopen his claim for service connection for a 
knee disability.  He said he had heard nothing about his 
previous claim.

In a July 1987 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a bilateral knee disability.  
The veteran was notified of this decision by a letter dated 
in July 1987, and he did not appeal.  Evidence submitted 
subsequent to this decision is summarized below.

By a statement dated in September 1989, the veteran submitted 
an application to reopen his claim for service connection for 
a bilateral knee disability.  He noted that during service he 
was given a permanent profile for bilateral patella 
chondromalacia.

In a January 1990 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a bilateral knee disability.  
The veteran was notified of this decision by a letter dated 
in January 1990, which was sent to the veteran's last address 
of record.  This letter was returned as undeliverable by the 
post office.

By a statement dated in December 1991, the veteran submitted 
an application to reopen his claim for service connection for 
a right knee disability.  He said he injured his right knee 
during basic training.  He noted that during service, he was 
diagnosed with bilateral patella chondromalacia.  He said 
that in September 1991, he underwent a magnetic resonance 
imaging study (MRI) which revealed a grade III tear of the 
posteromedial meniscus.  He contended that the in-service 
diagnosis of chondromalacia patella was incorrect.  He 
submitted a duplicate copy of a service medical record, and 
VA outpatient treatment records dated from July 1991 to 
September 1991.  Such records reflect treatment for right 
knee pain.  A July 1991 treatment note shows that the veteran 
reported that he injured his right knee in service, and that 
he complained of right knee pain and weakness.  It was noted 
that an X-ray study was negative.  He was referred for 
physical rehabilitation.  On rehabilitation consultation, the 
examiner noted that the veteran complained of right knee 
pain, and reported that he had a right knee injury 20 years 
previously.  A report of an MRI of the right knee completed 
in September 1991 reflects a diagnostic impression of mild 
laxity of the anterior and posterior cruciate ligaments, and 
a significant grade III tear of the posterior medial 
meniscus.

In an April 1992 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a right knee disability.  
The veteran was notified of this decision by a letter dated 
in May 1992.

In July 1992, the veteran submitted a duplicate copy of a 
service medical record, and submitted partially duplicative 
VA medical records dated from 1991 to 1992.  Such records 
reflect treatment for orthopedic conditions including a right 
knee disability.

At a January 1993 VA orthopedic examination, the veteran 
reported that in 1970, during basic training, he fell and was 
profiled for 28 months.  He said that he underwent a right 
knee arthroscopy at a VA facility in February 1992.  On 
examination, there were healed arthroscopic scars about the 
right knee.  An X-ray study of the right knee showed 
degenerative changes of the right knee.

At a January 1993 VA general medical examination, the 
examiner diagnosed status post trauma of the right knee.

By a statement dated in January 1994, the veteran asserted 
that he had nothing wrong with his right knee upon entry into 
military service.  He contended that if he did have a knee 
condition at that time, it would have been demonstrated at 
his induction physical examination.  He asserted that he 
incurred an injury during recruit training in 1970 and had 
pain and instability ever since that time.  He stated that he 
was hospitalized at Fort Benning for a knee disability during 
service for a period of 30 days.  He asserted that he had a 
current right knee disability, which had been treated with 
surgery, and that such disability was incurred in service.

In January 1994, the veteran submitted VA medical records 
dated in 1993.  Such records primarily reflect treatment for 
back and neck disabilities.  A November 1993 treatment note 
reflects a diagnosis of degenerative joint disease of the 
knee.

At an August 1994 VA general medical examination, the veteran 
complained of a right knee problem, and reported trauma in 
service.

At an August 1994 VA orthopedic examination, the examiner 
noted that the veteran had a history of arthroscopic surgery 
of the right knee, and diagnosed status post knee surgery.

By statements dated in November 1994 and January 1996, the 
veteran reiterated many of his assertions.  By a statement 
dated in August 1997, he requested another VA examination of 
his right knee.

At an August 2001 Travel Board hearing, the veteran 
reiterated many of his assertions.  He said he did not have a 
right knee disability prior to service, and that he did not 
perform strenuous activities in his employment prior to 
service.  He stated that he fell and injured his right knee 
while playing ball in 1965, but that he had no residual 
problems from the injury, and was never examined for it.  He 
said that he was originally inducted into service in 1968, 
but that three days later he was rejected from military 
service, and that it had nothing to do with his knee.  He 
stated that on examination prior to active duty in 1970, he 
reported his pre-service knee injury and reported that he had 
no current knee problems.  He testified that he twisted his 
right knee during the first week of October, during basic 
training, and then repeatedly re-injured the knee on other 
occasions in service.  He said he was then placed on a 
physical profile for the duration of his service.  He stated 
that he was hospitalized for about 30 days for the knee 
condition at Walter Reed hospital in about January 1972.  He 
said he was first treated by the VA for a knee condition in 
1989.  He related that he underwent an arthroscopy in 1992 
and that he was told he had old injuries to his knee.  He 
said he was seen by a private doctor for knee complaints on 
one occasion in 1976, and that he did not recall the name of 
the doctor.  He said he had no other medical treatment for a 
knee condition from the date of his separation from service 
until 1989 because he could not afford to see a doctor.  He 
denied any knee injuries after service.  He said he had no 
medical treatment for a knee condition prior to service.  At 
the hearing, the Board Member informed him that it would be 
helpful if he submitted a medical statement to the effect 
either that he had a knee condition before service which 
worsened in service, or that he had no knee condition before 
service and his current knee condition was related to such 
in-service knee condition.

At his Travel Board hearing, the veteran submitted a written 
statement which essentially reiterates many of his previous 
statements.  He said he injured his right knee during service 
in the first week of November 1970, and had subsequent re-
injuries of the same knee during service, one of which led to 
hospitalization for 30 days at Fort Benning.  He asserted 
that his current right knee disability was the result of the 
claimed in-service injuries.  The veteran also submitted a 
duplicate copy of a service medical record, and partially 
duplicative VA outpatient treatment records dated from 1991 
to 1996.  A September 1992 MRI of the right knee shows 
thinning of the medial meniscus most likely secondary to 
previous surgery with a small amount of subluxation of the 
remaining medial meniscus, and no evidence of an acute tear.  
A December 1995 treatment note reflects a diagnosis of 
internal derangement of the right knee.  A January 1996 MRI 
of the right knee shows a horizontal degenerative tear of the 
posterior horn and body of the medial meniscus, mild 
thickening of the middle of the anterior cruciate ligament 
which might be indicative of degenerative changes, joint 
effusion, and mild increased signal in the iliotibial band at 
the knee joint which might be indicative of a grade I sprain.

In October 2001, the veteran submitted a VA outpatient 
treatment record dated in October 2001.  The examiner noted 
that the veteran reported that he incurred a knee injury in 
November 1970 during service.  The diagnostic assessment was 
slight degenerative joint disease and medial/lateral meniscal 
tears of the right knee improved with physical therapy.  The 
examiner opined that the veteran's ". . . current meniscal 
pathology may or may not be related to his knee injury while 
serving in the Army.  However, the degenerative joint disease 
and thinning of patellar cartilage seen on MRI may very well 
be linked - either directly or indirectly - to his prior 
diagnosis of chondromalacia patella."

II.  Analysis

The veteran contends that he incurred a right knee injury 
during service, and that such injury resulted in his current 
right knee disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001). 

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  Clear and 
unmistakable (obvious or manifest) evidence demonstrating 
that an injury or disease existed prior to service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating a condition incurred before enlistment, will not 
be considered service connected unless the disease or injury 
was otherwise aggravated by service.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (2001).

In the present case, a claim for service connection for a 
bilateral knee disability was originally denied by the RO in 
an unappealed August 1972 decision.  In a July 1987 decision, 
the RO denied the veteran's application to reopen a claim for 
service connection for a bilateral knee disability.  The 
veteran did not appeal this decision, and the decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

While 38 C.F.R. § 3.156 has been revised, the new criteria 
are only applicable to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Hence, the Board will apply the old version of 3.156(a) as 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.

In a July 1987 decision, the RO denied the veteran's 
application to reopen a claim for service connection for a 
bilateral knee disability, determining that new and material 
evidence had not been submitted to show that the veteran's 
knee condition was aggravated by service.  The RO considered 
a May 1968 service medical record dated prior to the 
veteran's active military service which reflects that the 
veteran reported a history of bilateral knee pain; he was 
diagnosed with chondromalacia of the right patella.  On 
medical examination performed for pre-induction purposes in 
April 1970, the examiner indicated that the veteran's knees 
were clinically normal.  In a report of medical history 
completed in April 1970, the veteran reported that he had a 
"trick" or locked knee.  The reviewing examiner noted that 
the veteran had pain in his knees, which gave way at any 
time.  By a letter dated on October 13, 1970, a private 
physician's letter indicated that the veteran was examined in 
September 1970 due to pain in both knees, left more than 
right.  The physician noted that the veteran reported a 
history of painful knees for over a ten-year period which 
prevented him from engaging in any sports or other strenuous 
activity.  The RO also considered service medical records 
dated from October 1970 to September 1971 reflecting that the 
veteran received ongoing treatment for bilateral 
chondromalacia patella, and that he was placed on a physical 
profile for this condition.  The RO considered a January 1971 
record showing that the veteran was treated for right knee 
pain "after twisting."  On separation medical examination 
in March 1972, the examiner diagnosed bilateral patella 
chondromalacia.  Finally, the RO considered a report of an 
August 1972 VA examination, in which the examiner found no 
current bilateral chondromalacia of the patellae.  

Since the July 1987 decision, the veteran has submitted 
copies of service medical records which were already on file.  
Such records are duplicative, and not new, as they were 
previously considered by the RO at the time of the July 1987 
decision.  38 C.F.R. § 3.156(a) (2001); Hodge, supra.

Additional evidence submitted since the July 1987 decision 
includes VA medical records dated from 1991 to 2001 which 
partially relate to treatment for a right knee disability, 
including a tear of the posterior medial meniscus and 
degenerative joint disease of the right knee.  These records 
include an October 2001 VA outpatient treatment record which 
diagnosed slight degenerative joint disease and 
medial/lateral meniscal tears of the right knee improved with 
physical therapy.  The examiner opined that the veteran's ". 
. . current meniscal pathology may or may not be related to 
his knee injury while serving in the Army.  However, the 
degenerative joint disease and thinning of patellar cartilage 
seen on MRI may very well be linked - either directly or 
indirectly - to his prior diagnosis of chondromalacia 
patella."  The Board finds that the October 2001 medical 
record is new, not merely cumulative or redundant.  It is 
also material as it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Id.  In this regard, the additional medical record raises 
questions on whether any of the veteran's current right knee 
disabilities (given the fact that he was diagnosed with 
chondromalacia of the right patella prior to service) existed 
prior to service and whether such disability or disabilities 
were aggravated by service.  The Board finds that the 
previously denied claim has been reopened by new and material 
evidence, and thus the claim must be reviewed on a de novo 
basis.  Id.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a right knee disability.

REMAND

The veteran essentially asserts that he did not have a right 
knee disability prior to service, and that such condition was 
incurred in service.  The Board notes that service connection 
may also be awarded if the condition pre-existed military 
service and was aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1153 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.306 (2001). 
 
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  Because of the change in the law brought about 
by the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law. 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In this regard, the Board notes 
that the veteran has reported that he was treated at Walter 
Reed Army Medical Center in approximately January 1972.  The 
RO should attempt to obtain such records and any other 
available service medical records.  38 U.S.C.A. § 5103A(c) 
(West Supp. 2001).  The RO should also request VA treatment 
records beginning in 1989 from the VAMC, Fort Hamilton and 
also obtain records generated in connection with the 
veteran's award of Social Security disability benefits.  The 
veteran is advised that he may submit pertinent lay 
statements or medical evidence, including any pre-service 
medical records.  38 U.S.C.A. § 5103(a) (West Supp. 2001).

The RO should also obtain a medical opinion from a VA doctor 
regarding whether any of the veteran's current right knee 
disabilities existed prior to service, in light of the fact 
that he was diagnosed with chondromalacia patella of the 
right knee prior to service.  The examiner should also be 
asked whether any current right knee disability was incurred 
in or aggravated by his active duty service.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).

On the date of the hearing before the undersigned, the 
veteran submitted a written request for copies of all his 
service medical records, to include his induction and 
separation examinations, which pertain to his right knee.  It 
is unclear whether the veteran received a copy of the 
records.  The RO should address this matter.
 
In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed. 

2.  The RO should attempt to obtain any 
additional service medical records, in 
particular any medical records of 
treatment at Walter Reed Army Medical 
Center in about January 1972.

3.  The RO should determine if the 
veteran received a copy of the service 
medical records he requested in a 
statement dated August 7, 2001.  If not, 
appropriate action should be taken to 
provide him these records.  The RO should 
also obtain from the veteran the names 
and addresses of any medical providers 
from whom he may have received treatment 
for his right knee since the summer of 
2001.  All records, VA and private, 
should be obtained.  Also, the RO should 
request VA treatment records from the 
Fort Hamilton Facility beginning in 1989.

4.  The RO should contact the Social 
Security Administration and obtain all 
administrative and underlying medical 
records generated in connection with the 
veteran's award of disability benefits.

5.  The veteran should be advised of what 
evidence is needed to substantiate his 
claim, what evidence the VA will obtain 
and what evidence he has to submit.

6.  Thereafter, the RO should forward the 
claims file, with any additional records, 
to a VA doctor.  The doctor should 
indicate in the report that the claims 
folder has been reviewed.  The physician 
should be asked to respond to the 
following questions, and if he or she is 
unable to answer any question, the reason 
or reasons should be discussed.  The 
underlined standard of proof should be 
utilized when formulating a response to 
the question posed.

a.  What is the current diagnosis of 
each existing right knee disability?

b.  As to each diagnosed right knee 
disability, whether it is 
indisputable that it existed prior 
to service?

c.  As to each diagnosed right knee 
disability, whether it is at least 
as likely as not that it had its 
onset in military service?

d.  As to each diagnosed right knee 
disability which was indisputably 
present prior to service, whether it 
is at least as likely as not that 
each such disability increased in 
severity during such service.

e.  As to each diagnosed right knee 
disability which indisputably 
existed prior to service and as 
likely as not increased in severity 
during service, opine as to whether 
it is indisputable that any such 
increase was due to the natural 
progression of the disability or did 
such increase represent merely a 
temporary worsening of the 
underlying disability.

7.  After ensuring that the above actions 
have been completed to include compliance 
with the VCAA, the RO should review the 
claim for service connection for right 
knee disability.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



